  4:19-cv-03083-RGK-PRSE Doc # 17 Filed: 10/23/20 Page 1 of 2 - Page ID # 38




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GREGORY B. ADAMS SR.,                                       4:19CV3083

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

STATE OF NEBRASKA, CITY OF
LINCOLN, LINCOLN POLICE
DEPARTMENT, LANCASTER
COUNTY COURT, and CITY OF
LINCOLN CITY ATTORNEY’S,

                    Defendants.


       This matter is before the court on Plaintiff’s third motion for an extension of
time. (Filing 16) The motion will be granted only in part.

        Plaintiff, a non-prisoner, filed his pro se complaint fourteen months ago, on
August 19, 2019, without paying the court’s $400.00 filing and administrative fees
or filing an application to proceed in forma pauperis (IFP). An IFP application was
eventually filed on October 31, 2019, and was granted. The court conducted an initial
review of Plaintiff’s complaint and determined it is subject to dismissal under 28
U.S.C. § 1915(e)(2) for failure to state a claim upon which relief may be granted. In
a memorandum and order entered on April 20, 2020, the court on its own motion
gave Plaintiff 30 days to file an amended complaint.

       On May 21, 2020, Plaintiff filed a motion for a 3-month extension of time,
stating that he had not had access to a public law library. The motion was granted.
On July 27, 2020, Plaintiff filed another motion for a 3-month extension, stating that
he had lost three family members due to the Covid-19 pandemic. The second motion
was also granted.

       Plaintiff is now seeking a third 3-month extension, stating he needs time to
look up case law. The court has been generous in granting Plaintiff’s past motions,
but this case this has not progressed for over a year. The court therefore will grant
Plaintiff one more extension of time, but only for 30 days.
  4:19-cv-03083-RGK-PRSE Doc # 17 Filed: 10/23/20 Page 2 of 2 - Page ID # 39




       Plaintiff also requests a file-stamped copy of his motion. The statutory right
to proceed in forma pauperis does not include the right to receive copies of
documents without payment. 28 U.S.C. § 1915; see also Haymes v. Smith, 73 F.R.D.
572, 574 (W.D.N.Y.1976) (“The generally recognized rule is that a court may not
authorize the commitment of federal funds to underwrite the necessary expenditures
of an indigent civil litigant’s action.”) (citing Tyler v. Lark, 472 F.2d 1077, 1078 (8th
Cir.1973)). If Plaintiff requires copies of court documents, he should contact the
clerk’s office to determine the proper method of requesting and paying for copies.

       IT IS ORDERED that Plaintiff’s third motion for extension of time (Filing
16) is granted in part and denied in part, as follows:

       1.   Plaintiff shall have an additional 30 days, until November 19, 2020, to
file an amended complaint that states a claim upon which relief may be granted.
Failure to file an amended complaint within 30 days will result in the court
dismissing this case without further notice to Plaintiff.

      2.     In all other respects, Plaintiff’s motion is denied.

      Dated this 23rd day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
